Citation Nr: 1619396	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-15 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California, which granted service connection for PTSD and assigned a 30 percent disability evaluation.  The Phoenix RO subsequently assumed jurisdiction.  The Veteran subsequently perfected his appeal as to the assigned disability evaluation.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.  


FINDING OF FACT

For the entire rating period, PTSD has been characterized by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as intermittent periods of anger and fluctuations of mood, anxiety and depression, disturbances of mood and motivation, sleep impairment, and the ability maintain close relationships only with immediate family members. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability evaluation (and no higher) for an PTSD have been met or more nearly approximated since December 13, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

Because the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence, to include testimony of the Veteran at his March 2016 hearing.  No additional pertinent evidence has been identified by the claimant as it relates to his claim for a higher disability evaluation. 

As it relates to the necessity for an examination, the Veteran was afforded VA examinations in March 2007 and August 2015.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by medical professionals, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments by his representative and by providing testimony at his March 2016 hearing.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The General Formula for Rating Mental Disorders, Diagnostic Code 9411, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125 , 4.130 (2015).  GAF scores from 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran contends that the symptomatology and impairment associated with his PTSD demonstrates that an evaluation in excess of 30 percent is warranted as a result of his PTSD causing flashbacks, nightmares, difficulty sleeping, avoidance of large crowds, startle reactions, anxiety, depression, and difficulty establishing relationships with others other than close family and a few friends.

A review of the Veteran's VA treatment records reveals that at the time of a February 2007 VA psychological assessment, the Veteran reported years of "suppressing" emotions related to his combat experiences.  He described longstanding emotional detachment and numbness, difficulty with closeness, avoidance of combat reminders, hypervigilance, anger and irritability, difficulty concentrating, periodic nightmares, difficulty with authority and responsibility, and tearfulness.  He described himself as "having a wall around me to protect me from going crazy".  He also noted two recent situations in which he encountered Vietnamese persons and felt extreme fear as if he were "back there in the jungle".  He noted having a series of short relationships in which partners claimed he was insensitive, closed off and unavailable.  He has also stated that he had trouble keeping a job due to interpersonal problems and the symptoms noted above.  

The Veteran reported living with his elderly mother and sister.  He worked intermittently on a commission basis as a Spanish language translator for a friend who was a mortgage broker.  He had completed a B.S. in Business Administration but had not been able to maintain a consistent full-time job. 

The Veteran arrived on time and was well groomed and casually dressed.  His mood was pleasant with congruent affect and his thought processes were coherent and generally goal-directed.  He was alert and oriented times three.  His level of judgment and insight were fair.  He maintained good eye contact and was cooperative throughout the session.  Rate and volume of speech were all within normal limits.  There was no evidence of homicidal ideation, suicidal ideation, audio-visual hallucinations, or other psychotic process.  The examiner rendered a diagnosis of chronic PTSD and assigned a GAF score of 55.

In conjunction with his claim, the Veteran was afforded a VA examination in March 2007.  At the time of the examination, the Veteran reported having recurrent and intrusive distressing recollections of these certain events in Vietnam.  While he was initially able to suppress these feelings, they came back around 2002.  He stated that he would get these on holidays, including Memorial Day and Veterans Day.  He would have recurrent distressing dreams of these traumatic events, which averaged about three times a year.  He also reported having panic attack symptoms on average about three times a year.  He tried to avoid activities, places and people that aroused 'his recollection of the traumatic events.  He denied an inability to recall important aspects of the traumatic events.  He had markedly diminished interest or participation in significant activities.  He felt detached or estranged from other people and had difficulty having loving feelings for others.  He felt he had not attained the goals he had set for himself at a younger age.  The Veteran noted having difficulty staying asleep, would sleep for about four hours and then wake up, with it taking about one hour to fall back to sleep.  He would become irritable easily and had outbursts of anger.  

The Veteran also had difficulty concentrating.  He would get hypervigilant all the time and stated that he had to have his back to a wall to see whoever was coming in.  He further noted getting startled easily by backfires, slamming books on a table, and popping sounds.  He also stated that he would sometimes get depressed, which would last approximately two days.  He described his mood as "a little apprehensive" and indicated that his appetite had remained the same.  He described his energy level as being not up and his sex drive as decreased.  The Veteran denied other psychotic symptoms except those associated with the flashback episodes.  He also denied manic symptoms or other depressions.  The Veteran indicated that he had been married and divorced and that he had not had contact with his son since 1997.  He stated that his psychiatric impairment had impacted his marital and romantic relationships.  

As to employment, the Veteran indicated that he had worked for the City of Los Angeles doing administration for seven years.  He also had his own real estate office for about four years.  He stated he wanted that because he could be his own boss.  He reported that he had floated ever since then doing work such as. handyman work and construction.  He indicated that he still did that sometimes.  He stated that his mental symptoms had had an impact on his working life throughout the years.  He reported that he did not like to take orders, to be there on time, or to have structure.

Mental status examination revealed he was well-developed, well nourished, and in no acute distress.  He was alert, cooperative, and appeared his age.  He was of average grooming and hygiene.  He was pleasant and relaxed, not hostile or fearful, and he did not have any bizarre posturing, gait, or mannerisms.  He described his mood as "a little apprehensive."  He did not appear depressed or anxious and denied suicidal or homicidal ideation or intent.  Speech was fluent without pressure or retardation.  There were no loose associations, tangentiality, or circumstantiality. He denied having hallucinations, delusions, schneiderian symptoms, or other psychotic symptoms.  There was no psychomotor retardation or psychomotor excitability.  He was oriented to person, time, place, and purpose.  Recent and remote memory, as well as immediate recall, were intact.  Judgement and insight were good.  

The examiner noted that the Veteran reported he would go shopping sometimes and did a little bit of cooking.  He said he never did much.  He indicated that he had not really had contact with friends since he had gotten out of the military.  He stated there were a few old friends from school in his neighborhood who served in the military.  He spoke to them occasionally.  He noted having very rare contact with other relatives or family besides the ones at home.  He stated that he was indifferent to other people.  The Veteran reported that he read a lot of books and liked the outdoors and backpacking to escape.  He stated that he did not want to see people.  He wanted to be alone but was not lonely.  He watched TV and listened to a lot of radio,  He liked to jog and pump a little iron.  He prayed at night and tried to go to church at least two out of four times a month.  He reported that he was trying to find a hobby.  The examiner rendered a diagnosis of chronic PTSD and assigned a GAF score of 67.  

At the time of a January 2008 VA treatment visit, the Veteran reported having little interest doing things more than half the days, feeling down, depressed, or hopeless several days over the past few weeks; having trouble falling or staying asleep, or sleeping too much more than half the days; feeling tired or having little energy more than half the days; feeling bad about himself or that he was a failure or having let himself or his family down more than half the days; having trouble concentrating on things, such as reading the newspaper or watching television on several days; and moving or speaking so slowly that other people noticed, or the opposite of being so fidgety or restless that he had been moving around a lot, more than usual, on several days.: 

At the time of a March 2008 VA treatment visit, the Veteran reported that he had been doing ok but was chronically stressed and prone to bouts of insomnia.  He admitted to intrusive combat related thoughts and occasional nightmares as well as difficulties with mood modulation, anxiety, and panic.  He also complained of increased arousal and irritability, especially when he felt threatened.  For sleep for the past month he has been taking trazadone, which generally worked quite well.  No suicidal or homicidal ideations were present and there were no psychoses.

At the time of an April 2011 psychological assessment, the Veteran reported that he was divorced and had "lost" his son due to his wife refusing contact/alienation.  He noted having nightmares weekly and flashbacks about every 3 months.  The Veteran reported having no contact with his son.  He was close with his brother.  He occasionally attended church.  

Mental status examination revealed he was alert, attentive, and oriented times three.  He was cooperative and had reasonable and appropriate grooming.  His speech had normal rate/rhythm.  His affect was congruent with mood.  His affect was blunted/restricted/constricted, while his mood was anxious, with his eyes flitting back and forth rapidly when recalling Vietnam experiences.  There were no hallucinations or illusions and thought process and association were normal and preserved.  There was no unusual thought content or suicidal or violent ideation.  Insight was limited but judgment was good and memory was intact.  His fund of knowledge was above average and he was not a danger to himself or others.  The examiner rendered diagnoses of anxiety disorder: PTSD, chronic; and severe addictive disorder, a history of alcohol abuse in the distant past.  The examiner assigned a GAF score of 49.  

At the time of an August 2011 VA treatment visit, the Veteran was noted to have met a female acquaintance.  He was also working diligently as a VFW service officer.  Mental status examination revealed no evidence of suicidal or homicidal intent or audiovisual hallucinations.  His mood was euthymic and his affect was congruent with mood.  Insight and judgment were intact and thought was linear and logical.  The Veteran was very invested in developing his relationship with his girlfriend and apparently vice versa.

At the time of a March 2012 mental health assessment, the Veteran was noted to be having problems with distressing dreams; intrusive thoughts/memories; psychological stress due to cues; avoidance of thoughts and feelings; avoidance of activities, places, or people; detachment/estrangement; restricted range of affect; sense of foreshortened future; sleep difficulties; difficulty concentrating; hypervigilance; and exaggerated startle response.  

At the time of a March 2013 visit, the Veteran was noted to be alert and oriented times three.  He was cooperative and in no acute distress.  He was neatly and casually dressed and his speech was articulate, linear, logical and goal directed.  There was no evidence of psychomotor agitation or retardation or thought disorder and he denied perceptual impairments.  He also denied suicidal/homicidal ideation or plan.  Memory and cognition were intact and insight and judgement appeared good.

At the time of a March 2014 psychiatric evaluation, the Veteran reported that his first marriage ended in divorce.  He stated that his wife just couldn't stand the nightmares and that he had no control over them.  He reported that he had had multiple serial relationships since then, lasting 2-3 years at the most, and that he had recently ended a relationship of 2 years.  The Veteran indicated that he had moved 20 or more times, working in real estate.  He reported that he never really settled anywhere.  He noted that he had been trying to help others with PTSD, including his brother.  He denied having suicidal/homicidal thoughts/actions/intent.

Mental status examination revealed the Veteran was appropriately dressed for weather, occasion and age, and appeared generally well groomed.  He had good eye contact and was polite and cooperative.  There were no abnormal mannerisms.  Speech had a normal rate, tone and volume consistent with the interview subject matter.  As to mood, he stated "I do better than some".  His affect was congruent, euthymic.  He was alert and oriented to person, place, time, and situation.  Thought process and content was logical, coherent, and the Veteran denied any suicidal or homicidal ideations, auditory or visual hallucinations, paranoia, thought broadcasting, insertion, or compulsions.  Judgement and insight were adequate for outpatient treatment, as he was able to comprehend the risks/benefits of giving/withholding information regarding psychiatric status, community prescribed medications or illicit substances ingested for recreational purposes and their effect on treatment modalities.  The examiner diagnosed the Veteran as having PTSD and noted that he had difficulty with trust and attachment. 

The Veteran was afforded an additional VA psychiatric examination in August 2015.  The examiner diagnosed the Veteran as having mild chronic PTSD.  She stated that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

The Veteran reported that since his last examination, he had been living with his brother and his wife.  He reported a good relationship with them.  He indicated that he dated and that he had had several long term relationships, some lasting 2 years.  He stated that he liked affection and sex but had not met anyone he was interested in marrying.  He noted that he had had no contact with his son and had no other children.  He reported that he had many friends and was an officer in the VFW.  He also noted that that he was active in his military group and attended meetings and reunions frequently.  He indicated that he liked to read and watch TV about war and military history.  He also reported that he liked to talk to other Veterans about the war and rarely chose friends who were not veterans.  He reported that he felt good when he talked about the war.  He noted attending church regularly and had been invited to participate in various activities which he had heretofore turned down, but felt he might begin to participate in the golfing and perhaps other activities.  He further reported that he enjoyed biking and going to the gym regularly.  He stated that he had friends from high school who came from California to visit him.  He indicated that he enjoyed socializing.  

The Veteran stated that he had been working for  DAV as a driver 30-35 hours a week since 2013.  He enjoyed his job.  Prior to that he worked in construction.  The Veteran was prescribed trazodone, which he reported using about once a month, as generally his sleep was good other than getting up to go to the bathroom 2-3 times a night. 

Mental status examination revealed the Veteran looked younger than his stated age.  He arrived on time for the examination and was alert and cooperative.  His eye contact was good and his speech was within normal limits.  He was dressed appropriately in street clothing and his hygiene was good.  His mood was good and his affect was appropriate and unrestricted.  He was oriented times four and his expressed  thoughts were linear and goal directed.  He did not endorse or exhibit symptoms of formal thought disorder.  His judgment and insight were good.  He endorsed no suicidal/homicidal ideations.  Without testing, his memory was grossly intact and he appeared to function in the average range of cognitive abilities. 

The examiner did report that the Veteran exhibited recurrent, involuntary, intrusive, distressing memories of traumatic events; recurrent distressing dreams in which the content and/or effect of the dream was related to the traumatic events; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; persistent, distorted cognitions about the cause or consequences of the traumatic events that led to the individual to blaming himself/herself or others; feelings of detachment or estrangement from others; hypervigilance; and sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep). 

At his March 2016 hearing, the Veteran reported having difficulties establishing relationships with women.  He indicated that he was a service officer for the VFW Post.  He testified that he only slept five hours per nights.  He also reported having panic attacks about every six weeks.  He indicated that therapy and his relating to a spiritual God was helping his PTSD.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an initial 50 percent disability evaluation for PTSD have been met throughout the course of the appeal.  The Veteran has been shown to have intermittent periods of anger and fluctuations of mood, as well as anxiety and depression throughout the appeal period.  Disturbances of motivation and mood have also been found to be present during the time period in question.  While the Veteran has lived with family throughout most of the appeal period, he has reported having difficulties interacting with others.  The Veteran has also indicated that he prefers isolation.  In addition, the overall GAF scores assigned, reflect no more than moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Therefore, resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent evaluation for PTSD have been more nearly approximated since the initial grant of service connection for PTSD resulting in a grant of disability rating of 50 percent throughout the appeal period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability evaluation in excess of 50 percent have not been met or nearly approximated at any time during the initial rating appeal period.  The Board finds that the Veteran's PTSD symptoms were not shown to be more than moderate in degree and only moderately impacted social and occupational functioning.  The Veteran's PTSD symptoms and the severity of his symptoms did not more nearly approximate the criteria for a 70 percent disability (occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood) at any time.  38 C.F.R. §§ 4.3, 4.7.

The Veteran has not been shown to have suicidal plans or intentions.  There were no findings or assertions of suicidal or homicidal plans or intentions at the time of any VA examinations or in the numerous VA outpatient treatment records which have been associated with the record.  There were also no obsessional rituals found which interfered with routine activities.  Speech has not been found to be intermittently illogical, obscure, or irrelevant at any time during this period, including at the time of both VA examinations.  While depression has been reported throughout the appeal, it has not been found to be near-continuous.  Although the Veteran has reported being irritable and easily provoked, he has not had a recent periods of violence.  He has been found to be alert and oriented to time, place, and person at all times and there have been no findings of neglect of personal appearance or hygiene.

As to relationships, while the Veteran has reported that he tends to isolate and prefers to be alone, he has lived with family throughout the appeal period, with his now indicating that he has a good relationship with his brother and his wife.  The Veteran has also reported having relationships with various women throughout the course of the appeal, with several relationships lasting up to two years.  He has also recently tried to become more involved in social activities.  He further interacts with persons at the VFW and some of these individuals have become his friends.  While the Veteran has been found to have a GAF score of 49 on one occasion, there is no indication that this was based solely upon his PTSD.  Moreover, the GAF scores reported at the VA examinations are indicative of no more than moderate difficulty in social, occupational, or school functioning, with the last examination bordering on mild impairment.  

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating.  The Veteran does suffer from sleep problems, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than the current 50 percent evaluation.  Flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's depression and anxiety, which are both symptoms contemplated under the 30 percent disability rating.  A 50 percent disability rating also considers "disturbances of motivation and mood" which would include the Veteran's reported depression and anxiety symptoms.  Despite the Veteran's contention that his symptoms warrant an evaluation in excess of 50 percent, the Board finds that the weight of the evidence of record does not support this contention. 

For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for PTSD at any time.  As the preponderance of the evidence is against a higher rating for any period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's PTSD.  The symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested flashbacks, nightmares, difficulty sleeping, difficulty associating with others other than his immediately family, depression, anxiety, and irritability.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria. 

In the absence of exceptional factors associated with this disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  The Veteran has not alleged that he has been unable to secure or follow substantially gainful employment due to his PTSD; he is currently working as a service officer at VFW.


ORDER

A 50 percent disability evaluation, and no more, for PTSD from December 13, 2006, is granted.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


